FARMER, Judge.
We consolidate these appeals and reverse the assessment of bad faith fees against appellant. Under the facts of this case, there is no basis for an award of attorney’s fees pursuant to section 57.105, Florida Statutes (1993). Moreover, appellant’s representations as to the value of the decedent’s estate did not require the appointment of a curator, which was voluntarily requested by appellee.
We also reverse the court’s order enjoining appellant from further litigation in New York, upon a conclusion that the court lacked jurisdiction to enter it.
REVERSED.
STONE and POLEN, JJ., concur.